ACCORD DE CESSION DES PARTS

ENTRE
LA SOCIETE DE DEVELOPPEMENT INDUSTRIEL ET MINIER DU CONGO
SANDRO RESOURCES LIMITED
ET

GARETTO HOLDINGS LIMITED

DATE: 2$ MARS 2011

1 MDR.9354933.2
LE PRESENT ACCORD DE CESSION DES PARTS (le présent "accord" est établi et
conclu le du mois de mars 2011 par et entre :

© LA SOCIETE DE DEVELOPPEMENT INDUSTRIEL ET MINIER DU CONGO,
société par actions à responsabilité limitée constituée conformément aux lois de la
République Démocratique du Congo, dont le siège social est sis 459, avenue Adoula,
Lubumbashi, la République Démocratique du Congo (le “vendeur"} représentée par
Messieurs Laurent TSHISOLA KANGOA, Administrateur Directeur Général et
Henri de Paul INGWABI NKOMERWA, Administrateur Directeur
Général Adjoint;

(ii)  SANDRO RESOURCES LIMITED une société privée, constituée conformément aux
lois des Iles Vierges Britanniques, enregistrée sous le numéro 1630992, et dont le siège
social est sis Trident Chambers, Wickhams Cay, P.O. Box 146, Road Town, Tortola,
British Virgin Islands ("l'acquéreur majoritaire"); représentée par Monsieur Laurent
OKITONEMBO, dûment mandaté et

Gi)  GARETTO HOLDINGS LIMITED, une société privée, constituée conformément aux
lois des Iles Vierges Britanniques, enregistrée sous le numéro 1631000, et dont le siège
social est sis Trident Chambers, Wickhams Cay, P.O. Box 146, Road Town, Tortola,
British Virgin Islands (‘l'acquéreur minoritaire") représentée par Monsieur Ghislain
MUKONKOLE, dûment mandaté.

Attendu que les acquéreurs souhaitent faire l'acquisition de/ et que le vendeur souhaite vendre
les actions vendues (telles que définies ci-après) selon les clauses et conditions stipulées ci-après;

Sur la base des accords réciproques et engagements ci-après, les parties conviennent ce qui sui :
1 Préambule, annexes et définitions

1.1 Préambule et annexes : le préambule de ce contrat, ainsi que les annexes qui y
sont jointes font partie intégrante de ce contrat.

1.2 Définitions : outre les termes définis ailleurs dans cet accord, sauf mention
contraire dans les dispositions ci-après, les termes et expressions suivants auront la
signification qui leur est donnée ci-dessous :

‘Jour ouvré" Se réfère à tous les jours compris entre le lundi et
le vendredi pendant lesquels les banques
commerciales de la République Démocratique du
Congo et de Suisse sont généralement ouvertes;

"Clôture" Aura la signification qui lui est attribuée à
l'article 3.1. ci-après,

"Date de clôture" Aura la signification qui lui est attribuée à
l'article 3.1. ci-après,

"Confirmation de clôture" Se réfère à la confirmation devant être fournie à
1 la clôture selon le modèle décrit à l'annexe 1;

2 < MDR.9354933.2
Copies" Se réfère à toute copie sous toute forme
quelconque, y compris sans y être limité, les
copies écrites et électroniques.

“Fortune Fortune Ahead Limited, une société privée
constituée selon les lois en vigueur à Hong Kong;

“Frontier” Se réfère à Frontier SPRL, société constituée
conformément aux lois de la République
Démocratique du Congo:

“Information” Se réfère à toute documentation, correspondance

ou information relatives à Frontier ou aux droits
miniers et titres miniers sur les mines de Frontier
et Lonshi (les permis) y compris, sans y être
limité, toutes les informations relatives à tout
arbitrage ou autre procédure juridique sur le point
d'être initiée, en cours ou lancée en rapport avec
Frontier et/ou les permis;

“Accord de JV (projet Se réfère à l'accord de JV conclu entre Fortune et

conjoint)" le vendeur, daté du 10 juin 2010, relatif à la
constitution et aux activités de Sodifor, y compris
tous les amendements et modifications y
afférents;

"Charges" Se réfère à toute charge, gage, frais, prêt
hypothécaire, sûretés et autres engagements,
droits de préemption, droits de premier refus,
options ou autre droits d'un tiers quels qu'ils

soient;
“Parts majoritaires Se réfère aux 299 parts de catégorie A de
vendues " Sodifor;

“Part minoritaire vendue" Se réfère à une part de catégorie À de Sodifor;

“Prix d'achat" Aura la signification qui lui est donnée par
l'accord relatif au prix d'achat;

“Acquéreurs" Se réfère à l'acquéreur majoritaire et à l'acquéreur
minoritaire;

“Actions en vente" Se réfère à l'ensemble des 300 parts de catégorie

A de Sodifor devant être cédées à l'acquéreur
majoritaire et à l'acquéreur minoritaire en vertu
de cet accord; et

“’Sodifor" Sodifor SPRL est une société privée à

CET limitée constituée conformément à
À 3 MDR.9354933.2
2.

la loi congolaise et enregistrée sous le numéro
(NRC 7906 ID.NAT. 01-118-N58194L) et dont
le siège social est sis 50, Avenue Goma,
Commune de la  Gombe, République
Démocratique du Congo.

Vente et achat des actions en vente

2.1

2.2

2.3

2.4

Sous réserve des dispositions et conditions ci-après, à la clôture, le vendeur
transférera et vendra:

2.1.1 A l'acquéreur majoritaire et l'acquéreur majoritaire acquerra auprès
du vendeur, les parts majoritaires vendues (représentant 99,9% des
parts actuellement émises de catégorie A et 29,9% du capital social
actuellement émis de Sodifor, sur une base entièrement diluée) avec
toutes les garanties de droit, libres et quittes de toutes charges; et

2.12 A l'acquéreur minoritaire et l'acquéreur minoritaire acquerra auprès
du vendeur, la part minoritaire vendue (représentant 0,1% des parts
actuellement émises de catégorie À et 0,1% du capital social
actuellement émis de Sodifor, sur une base totalement diluée) avec
toutes les garanties de droit, libre et quitte de toutes charges; et

En contrepartie de l'acceptation du vendeur de vendre ces parts, les acquéreurs
verseront le prix d'achat au vendeur aux conditions fixées dans un accord séparé
conclu à la date du présent accord ("l'Accord relatif au prix d'achat").

À condition que le prix d'achat payable à la clôture - en vertu de l'accord relatif au
prix d'achat - ait été acquitté dans son intégralité, le vendeur devra, à la clôture,
fournir une confirmation de clôture à l'acquéreur majoritaire.

En dépit des dispositions de la clause 6.3 et de l'annulation de l'accord de JV qui
s'ensuivra, le vendeur demeurera responsable :

o

Gi)

pour tout dommage à l'environnement et autre dommage occasionné par
les opérations du vendeur ou de ses prédécesseurs, avant la date de
cession des droits miniers et titres du projet (tels que définis dans l'accord
de JV) à Sodifor (la "Cession") et l'acquéreur s'engage à indemniser
l'acquéreur, Fortune et Sodifor pour toute perte (telle que définie par
l'accord de JV) en découlant. Sodifor sera tenue responsable pour tout
dommage à l'environnement et autre dommage résultant des opérations
minières (telles que définies dans l'accord de JV) à compter de la date de
la cession.

de toutes les taxes, droit superficiaires et autres droits et charges
financières devant être acquittés périodiquement, dus et payables au plus
tard à 23h59 heure locale de Lubumbashi, à la date de la cession et le
vendeur s'engage à indemniser l'acquéreur, Fortune et Sodifor pour toute
perte (telle que définie dans l'accord de JV) susceptible d'être encourue si

FE

4 MDR.9354933
Sodimico manquait à ses obligations ou n'acquittait pas les paiements
dus; et

(ii) pour toute autre réclamation, perte ou dette liées à la détention des parts
dans Sodifor survenues avant la clôture.

3. Clôture de la vente et achat des parts vendues

3.1 Clôture. La vente et l'achat des actions à vendre se dérouleront à la clôture (la
“clôture"), laquelle aura lieu deux jours ouvrés après notification par l'acquéreur
majoritaire au vendeur, étant entendu que la date de clôture ne pourra dépasser le
30 avril 2011 (date de clôture"), sauf si les parties en conviennent autrement.

3.2 Transactions à la clôture. A la clôture, les transactions suivantes devront être
effectuées, elles devront l'être simultanément et aucune transaction ne pourra être
considérée comme terminée et aucun document ne sera délivré tant que toutes les
transactions ne seront pas terminées et que tous les documents requis n'auront pas
été fournis :

3.2.1 Le vendeur devra remettre aux acquéreurs les documents suivants :

(a) Tout document requis en vertu de la loi applicable, les documents
constitutifs de Sodifor ou l'accord de JV, afin d'effectuer la cession
des actions en vente aux acquéreurs, dûment signés par le vendeur
et si nécessaire, Sodifor ("les documents de cession") ;

() Un registre à jour des associés de Sodifor dûment signé par un
membre du conseil d'administration de Sodifor, attestant que les
vendeurs sont bien les propriétaires des parts vendues;

(O] Des lettres de démission du conseil de gérance et du comité de
gestion de Sodifor de la part de Evariste Tshishimbi, Laurent
Tshisola Kangoa, Henri De Paul Igwabi et Masengo Kaluke,
respectivement;

(d) Toute copie d'informations en sa possession ou sous son contrôle
dans la mesure où elles n'ont pas été fournies avant la clôture et;

(e) Une copie dûment signée de la confirmation de clôture.
3.2.2 L'acquéreur devra fournir au vendeur et à Sodifor :

(a) Les documents de cession devant être signés par lui, dûment
signés; et

(b) Des lettres de nomination des membres du conseil d'administration
de Sodifor de (détails à inclure).

4. Déclarations et garanties du vendeur

Le vendeur déclare par les présentes et garantit à l'acquéreur ce qui suit à la date de
clôture et reconnaît que l'acquéreur conclut cet accord en se fondant sur ces déclarations
et garanties:

Organisation. Le vendeur est une société dûment constituée et enregistrée

41
nformément aux lois de la République Démocratique du Congo. Il a le pouvoir
# Ï 5 £ . MDR.9354933.2
4,2

43

44

45

4.6

et la capacité de posséder, concéder ct exploiter ses biens et propriétés et de
mener ses activités de la manière dont il les mène actuellement et qu'il envisage
de les mener immédiatement après la clôture. Le vendeur dispose de tous les
pouvoirs et de l'autorité nécessaires pour signer et remettre cet accord ainsi que
les autres accords envisagés aux termes des présentes et qui sont corollaires au
présent accord et pour exécuter les transactions envisagées.

Le capital social. Le capital social de Sodifor est tel qu'il est stipuié à l'article 5.1
de l'accord de JV et les parts vendues représentent 30% du capital social
actuellement émis et des droits de vote dans Sodifor, sur une base totalement
diluée. Les parts vendues étant libres de toute charge, entièrement payées et
libérées.

Autorisations, approbations. Tous les actes (y compris, sans y être limité, les
actes sociaux) requis de la part du vendeur en vue de l'autorisation, de la
signature, de la remise et de l'exécution de toutes les obligations du vendeur en
vertu du présent contrat et pour la cession des parts vendues aux termes du présent
accord ont été (ou seront) dûment accomplis avant ou à la clôture. Cet accord,
une fois signé et remis par le vendeur ou pour son compte, sera considéré comme
constituant des obligations valables et légalement contraignantes du vendeur et
exécutoires dans son chef, sous réserve de ses dispositions (sauf si ce caractère
exécutoire est limité par la loi en vigueur ou des principes généraux d'équité).
Aucun consentement, aucune approbation, arrêté, licence, permis, acte ou
autorisation ou désignation, déclaration ou enregistrement auprès d'une autorité
gouvernementale dont l'accomplissement est requis à l'égard du vendeur pour
assurer la validité de la signature, de la remise et de l'exécution du présent accord
ne manquera pas d'être obtenu ou effectué avant la clôture.

Non violation. Ni la signature, ni la remise de cet accord, ni le respect par le
vendeur des conditions et dispositions y afférentes n'entreront en conflit avec, ni
ne constitueront une violation de l'une des clauses, conditions ou dispositions: (i)
des documents constitutifs de Sodifor, (ii) de tout jugement, ordonnance,
injonction, décret ou décision d'un tribunal ou d'une autorité gouvernementale,
domestique ou étrangère, à laquelle le vendeur ou Sodifor est soumis; (iii) tout
accord, contrat, franchise, concession ou engagement important auquel Sodifor ou
le vendeur est partie ou auquel l'un d'entre eux est soumis, ou (iv) la loi en
vigueur. Une telle exécution, remise et un tel respect du contrat (a) n'entraîneront
aucun droit de résiliation, annulation ou accélération, de tout ou au regard de tout
accord, contrat ou engagement important visé dans ce paragraphe, ni (b) ne
requerront l'accord ou l'approbation d'une personne ou entité qui, à défaut d'être
obtenu, pourrait avoir des conséquences importantes néfastes sur Sodifor, ses
biens, droits ou obligations.

Divulgation complète, Aucune affirmation ou garantie du vendeur dans cet accord
ne contient de fausse déclaration au sujet d'un fait important, isolément ou dans
l'ensemble, ni n'omet de préciser un fait important, isolément ou dans l'ensemble,
requis afin d'éviter que lesdites déclarations n'induisent les parties en erreur, au vu
des circonstances dans lesquelles elles ont été faites.

Renonciation à toute demande d'indemnité. Le vendeur renonce à tout droit dont il
dispose ou dont il est susceptible de disposer à l'avenir, à formuler des
réclamations à l'encontre de Sodifor et confirme par la présente l'absence de toute
dette non réglée due au vendeur par Sodifor, et qu'il ne demandera pas le
remboursement de dettes susceptibles d'exister à la date de clôture.

<E

6 MDR.9354933.2

47

Fourniture d'informations Le vendeur a fourni à l'acquéreur des copies de toutes
les informations en sa possession ou sous son contrôle (en vertu de l'article 3.2.1
(d) de ce contrat).

Déclarations et garanties des acquéreurs

Chacun des acquéreurs déclare par la présente et garantit au vendeur ce qui suit à la date
de clôture et reconnaît que le vendeur conclut cet accord en se fondant sur ces
déclarations et garanties:

5.1

5.2

53

5.4

Force exécutoire. Cet accord, une fois signé et remis par les acquéreurs, sera
considéré comme constituant l'ensemble des obligations valables et légalement
contraignantes des acquéreurs et exécutoires dans leur chef, sous réserve de ses
dispositions (sauf si cette force exécutoire est limitée par la loi en vigueur ou des
principes généraux d'équité).

Non violation. Ni la signature, ni la remise de cet accord, ni le respect par les
acquéreurs des conditions et dispositions y afférentes n'entreront en conflit ou
constitueront une violation de l'un des termes, conditions ou dispositions de : (i)
tout jugement, ordonnance, injonction, décret ou décision d'un tribunal ou d'une
autorité gouvernementale, domestique ou étrangère, auxquels les acquéreurs sont
soumis; (ii) tout accord, contrat, concession, licence ou engagement importants
auxquels les acquéreurs sont parties ou auxquels ils sont soumis, ou (iii) la loi en
vigueur.

Reconnaissance d'éventuelles contestations. Le vendeur a informé les acquéreurs
et le vendeur et les acquéreurs déclarent savoir que les droits miniers de Sodifor
font l'objet d'un arbitrage international et litiges potentiels pouvant avoir un effet
indésirable sur Sodifor.

Divulgation complète. Aucune affirmation ou garantie des acquéreurs dans cet
accord ne contient de fausse déclaration au sujet d'un fait important, isolément ou
dans l'ensemble, ni n'omet de préciser un fait important, isolément ou dans
l'ensemble, requis afin d'éviter que lesdites déclarations n'induisent les parties en
erreur au vu des circonstances dans lesquelles elles ont été faites.

Accord JV (projet conjoint

6.1

6.2

6.3

L'acquéreur majoritaire, en tant qu'actionnaire de Sodifor renonce par la présente
à la restriction relative à la cession des parts de Sodifor jusqu'à 12 mois après le
début de la production sur le site minier de Sodifor; et

L'acquéreur de la participation majoritaire, en tant qu'actionnaire de Sodifor
renonce à tout droit de préemption (y compris en vertu de l'article 18 de l'accord
de JV) ainsi qu'à tout autre droit de premier refus ou de sortie conjointe dont il
dispose ainsi qu'à toute autre restriction concernant la cession des parts vendues
telle qu'elle est envisagée par les présentes.

Le vendeur et les acquéreurs consentent par les présentes à/ et conviennent de/
mettre un terme à l'accord de JV à la date de clôture, conformément à l'article 13.2

de l'accord de JV.
7 { MDR.9354933.
6.4

Le vendeur s'engage envers les acquéreurs à fournir ou veiller à ce que soit
fournie toute nouvelle information lui étant parvenue, dès que possible après sa
réception, à fournir des mises à jour régulières ainsi que des copies de toute
information supplémentaire raisonnablement requises par les acquéreurs après la
date de clôture. Le vendeur fournira également toutes autres informations que les
acquéreurs demanderont à une tierce partie.

Dispositions diverses

7.1

72

73

74

7.5

7.6

77

78

Accord intégral. Cet accord ainsi que l'accord relatif au prix d'achat constituent
l'intégralité des accords et ententes entre les parties relativement à son objet. Cet
accord ainsi que l'accord relatif au prix d'achat prévaudront sur tout accord ou
entente antérieurs entre les parties relativement à leur objet.

Amendements. Cet accord ne pourra être partiellement ou intégralement amendé
que par un document écrit dûment signé par toutes les parties aux présentes.

Loi applicable et juridiction. Cet accord ainsi que tout différend ou réclamation en
découlant ou relatif à celui-ci ou à son objet ou à sa conclusion (y compris les
réclamations ou différents non contractuels) seront régis par/et interprétés
conformément aux lois de la République Démocratique du Congo. Les parties
consentent irrévocablement à ce que les tribunaux de Kinshasa, République
Démocratique du Congo, soient seuls compétents pour régler tout différend ou
réclamation découlant ou relatifs à cet acte ou à son objet ou à sa constitution (y
compris des différends ou réclamations non contractuels).

Autonomie des dispositions contractuelles. Si l'une de clauses ou dispositions de
cet accord est déclarée nulle ou non exécutoire, cette clause sera considérée
comme détachée de cet accord et n'affectcra pas les autres conditions et
dispositions de cet accord, étant entendu toutefois qu'en pareil cas, cet accord sera
interprété de manière à donner effet, dans la mesure autorisée par la loi, à la
signification et à l'intention visée par la disposition écartée telle qu'elle aura été
déterminée par le tribunal compétent.

Exemplaires. Ce contrat pourra être signé en plusieurs exemplaires séparés,
chaque exemplaire séparé étant considéré comme un original et l'ensemble des
exemplaires séparés constituant un seul et même acte. L'expédition d'un
exemplaire de la page de signature de cet accord par fax ou transmission
électronique aura la même valeur que la remise d'une copie de cet accord signée
manuellement.

Absence de tiers bénéficiaire. Sauf mention contraire expresse dans cet accord,
les dispositions du présent accord n'ont pas été établies en faveur d'un tiers, ni
pour qu'une tierce partie puisse en poursuivre l'exécution, ni ne donneront lieu à
aucun droit ou recours en faveur d'une tierce partie.

Cessibilité. L'acquéreur pourra céder tout ou partie de ses droits ou obligations
aux termes de cet accord sans l'accord préalable et écrit de l'autre partie.

Notifications. Toutes notifications, réclamations et autres communications
devront être faites par écrit et seront considérées comme ayant atteint leur

À 8 " MDR.9354933.
7.9

destinataire si elles ont été remises en mains propres, par télécopie, envoyées par
voie recommandée (frais de poste prépayés et accusé de réception requis) ou
envoyées par coursier reconnu internationalement aux parties respectives aux
adresses suivantes (ou toute autre adresse notifiée par les parties) :

Au vendeur :

Adresse : 459, Avenue Adoula

Lubumbashi

République Démocratique du Congo

À l'attention de :Monsieur l'Administrateur Directeur Général

À l'acquéreur d'une participation majoritaire :

Adresse : C/O SALIX Services AG, Parkring 7, 8002 Zürich, Switzerland
Fax: +41 (0)44 206 44 23

À l'attention de : Judith Hamburger

À l'acquéreur d'une participation minoritaire :

Adresse : C/O SALIX Services AG, Parkring 7, 8002 Zürich, Switzerland,
Fax: +41 (0)44 206 44 23

À l'attention de : Judith Hamburger

Les parties consentent par la présente à ce que les notifications ou autres
communications envoyées conformément à ce qui précède (i) remises en mains
propres ou par fax soient considérées comme ayant été reçues à leur date
d'expédition (avec accusé de réception électronique en cas de fax) ou au premier
jour ouvré suivant si elles n'ont pas été envoyées pendant un jour ouvré ou l'ont
été après 17h un jour ouvré, (ii) en recommandé ou courrier certifié, soient
considérées comme ayant été reçues dans les sept (7) jours suivant la date de leur
expédition ou (iii) par coursier internationalement reconnu, soient considérées
comme ayant été reçues dans les deux (2) jours ouvrés suivant leur dépôt auprès
de ce coursier, si elles ont été expédiées avec garantie de livraison le jour suivant.

Renonciation. Aucun droit des parties à ce contrat ne sera affecté ni réduit par
l'indulgence ou l'abstention d'une autre partie et aucune renonciation par une
partie d'invoquer la violation d'une disposition du présent accord ne sera
considérée comme constituant une renonciation à invoquer une autre violation
antérieure ou postérieure.

Titres. Les articles et autres titres de cet accord ne sont insérés que pour référence

et pour en faciliter la lecture et ne devront affecter ni la signification ni
l'interprétation de ce accord,

Lo  <Æ

9 MDR.9354933.2
En foi de quoi, le présent accord de cession des parts a été dûment signé à la date susmentionnée.

SANDRO RESOURCES LIMITED LA SOCIETE DE
DEVELOPPEMENT
INDUSTRIEL ET MINIER DU
CONGO

Représentée par :
Représentée par :

Non : Laurent OKITONEMBO

Nom : Laurent TSHISOLA

dûment mandaté KANGOA
Titre : Administrateur Directeur
Génér:
I
EÂRETTO HOLDINGS LIMITED Nom : Henri de Paul IGWABI
NKOMERWA

Représentée par :
Directeur

Nom : Ghislain MUKONKOLE

10 MDR.9354933.2
